Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant filed an amendment on March 08, 2022. Claims 1-20 were pending in the Application. Claims 1-2, 8, 12, 14, and 20 are amended. No new claims have been added. No claims have been canceled. Claims 1, 8, and 14 are independent claims, the remaining claims depend, directly or indirectly, on claims 1, 8, and 14. Thus Claims 1-20 are currently pending. After careful and full consideration of Applicant arguments and amendments, the Examiner finds them to be moot and/or not persuasive. This action is made FINAL.

Response to Arguments


















In the context of Claim Interpretation, Optional Language, paragraphs 3 and 5 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has NOT adequately amended to make the Claim Interpretation, Optional Language, moot. Examiner does NOT hereby rescind the Claim Interpretation, Optional Language, for paragraphs 3 and 5 of the Non-Final Rejection Office Action dated December 09, 2021.
In the context of Claim Interpretation, Intended Use, paragraphs 4, 6-9, and 13 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has NOT adequately amended to make the Claim Interpretation, Intended Use, moot. Examiner does NOT hereby rescind the Claim Interpretation, Intended Use, for paragraphs 4, 6-9, and 13 of the Non-Final Rejection Office Action dated December 09, 2021.
In the context of Claim Interpretation, Intended Use, paragraphs 10-12 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has NOT adequately amended to make the Claim Interpretation, Intended Use, moot. However, Examiner does hereby rescind the Claim Interpretation, Intended Use, for paragraphs 10-12 of the Non-Final Rejection Office Action dated December 09, 2021, to reject claims 14-16 under 35 U.S.C. § 112(a), Written Description. Applicant is referred to the instant rejection under 35 U.S.C. § 112(a), Written Description.
In the context of 35 U.S.C. §101, paragraphs 14-20 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant submits that the pending claims are not directed an abstract idea. The pending claims provide for a technical solution for enabling enhanced verification of digital identities of users through specific tokenization and authentication techniques. This verification provides enhanced security measures and confidence in the authentication of users in connection with network transactions, while limiting the collection and sharing of specific identifying information of the users. Claim 1 is illustrative of this technical solution. With that in mind, claims that are directed to improvements in technology are not actually directed to abstract ideas.
Applicant notes, however, that Claim 1 does not exclusively recite a recognized method of organizing human activity practices or of a fundamental economic principle/practice. Clearly, the pending claims do not recite any of the specific activities of MPEP § 2106.04(a)(2)(II)(A). Rather Claim 1 relates to a computer-implemented method having technical interactions to provide enhanced verification of digital identities of users with specific tokenization and authentication techniques through the use of biometrics, ZKP parameters, and a ledger data structure. 
What's more, a fundamental economic practice, by definition, is a practice that is old and well known. The Office, in asserting the fundamental economic practice, has not provided any basis to suggest that the tokenization and authentication operations in Claim 1 are old or well-known. Applicant submits that the claims are directed to technical interactions for providing enhanced verification of digital identities of users with specific tokenization and authentication techniques through the use of biometrics, ZKP parameters, and a ledger data structure. This, quite simply, is not a fundamental economic practice or a human activity, and it is inconsistent with any example of a fundamental economic practice included in the MPEP.
Applicant continues to submit the pending claims recite numerous additional elements (e.g., those emphasized above) that integrate the alleged abstract idea into a practical application. Specifically, the amended claims, for example, recite a specific and non-generic approach that provides enhanced verification of digital identities of users through specific tokenization and authentication techniques through the use of biometrics, ZKP parameters, and a ledger data structure. As such, the pending claims limit any recited idea in a "meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Applicant continues to submit that the pending claims are similar to Claim 1 of Example 40 of the USPTO's Subject Matter Eligibility Examples. Here, the pending claims also recite a combination of additional elements that provide specific improvements over prior systems, including providing enhanced verification of digital identities of users with specific tokenization and authentication techniques through the use of biometrics, ZKP parameters, and a ledger data structure, while limiting the collection and sharing of user identifying information. Here, the additional limitations, when considered in the context of the claims as a whole, reflect a technical improvement relating to identity verification through enhanced security measures while limiting the collection and sharing of user identifying information. With that in mind, claims that are directed to improvements in technology, as here, are not actually directed to abstract ideas.
Applicant continues to submit the pending claims recite something more than any alleged abstract idea. Even assuming, arguendo, that the pending claims are directed to an abstract idea, they surely recite something significantly more than the abstract idea itself. The pending claims do not merely "employ a computer as a tool to automate and/or implement" the alleged abstract idea. Instead, Applicant's pending claims recite an ordered combination of operations to provide technical operations enabling digital identity verification through enhanced security measures while limiting the collection and sharing of user identifying information. These technical operations are not generic, well-understood, routine or convention activities. Plainly, the recited operations and configurations of pending claims, alone, and perhaps more importantly, in combination, are not routine or conventional. See, MPEP § 2106.05(I)(A)(v).
Applicant finally submits that the pending claims are also analogous to Claim 3 of Example 35 from the U.S. Patent Office's guidance regarding subject matter eligibility, which is designated eligible. Specifically, in Example 35, Claim 3 is determined to be eligible because of the combination of steps included therein. The pending claims are similar in that a unique sequence of events is provided; and the pending claims provide a non-conventional and non-generic way of verifying user identities while limiting the collection and sharing of specific identifying information of the users. As such, the pending claims provide operations that differ from the routine and conventional sequence of events normally conducted in identity verification. As such, like Claim 3 of Example 35, the pending claims provide a specific, discrete implementation of the recited subject matter. And, like Claim 3 of Example 35, the process is different from the routine and conventional sequence of events.
Examiner has considered this argument and is not persuaded. Examiner notes that claim 1 is directed to the abstract idea of “authenticating the identity of an individual,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Examiner notes that MPEP § 2106.04(a)(2)(II)(A) recites “the term "fundamental" is not used in the sense of necessarily being "old" or "well-known." However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a "‘fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy").”
Examiner notes Claim 1 recites the method steps of “receiving, …, a tokenization request associated with a payment account of a user, …; deriving, …, at least one zero-knowledge proof (ZKP) parameter based on at least … an identifier associated with the user and/or the payment account; storing, …, the at least one ZKP parameter …, whereby the at least one ZKP parameter is referenced by the identifier; and after storing the at least one ZKP parameter …: receiving an authentication request for a transaction by the user at a merchant, the authentication request including the identifier; generating, …, at least one subsequent ZKP based on at least … the identifier included in the authentication request; checking, …, the at least one subsequent ZKP against the at least one ZKP parameter stored … and in response to the check of the at least one subsequent ZKP being successful, transmitting, …, a verified identifier for the user …, … initiates authorization of the transaction based at least in part on the verified identifier.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
Examiner further notes the additional elements of the claims such as “a computing device”, “a biometric template”, “a ledger data structure”, “an authorization network”, “a platform computing device”, “a token”, “a non-transitory computer-readable medium”, and “at least one processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use, and does not result in a technical improvement. The additional elements also do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “authenticating the identity of an individual.”
Finally, Examiner notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “authenticating the identity of an individual” using computer technology (e.g., “a computing device”, “at least one processor”, “a non-transitory computer-readable medium”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself.
Hence, claims 1-20 are not patent eligible under 35 U.S.C. § 101, and Examiner maintains the rejection under 35 U.S.C. § 101.
In the context of 35 U.S.C. § 112(a), Lack of Algorithm, which Examiner notes should have been under Written Description, paragraph 22 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has NOT adequately amended to make the rejection under 35 U.S.C. § 112(a), Lack of Algorithm, moot. Examiner does NOT hereby rescind the rejection under the 35 U.S.C. § 112(a), Lack of Algorithm, for paragraph 22 of the Non-Final Rejection Office Action dated December 09, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 24 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has amended adequately to render the rejections under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does hereby rescind the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 24 of the Non-Final Rejection Office Action dated December 09, 2021.
In the context of 35 U.S.C. § 112(b), Unclear Scope, paragraph 25 of the Non-Final Rejection Office Action dated December 09, 2021, Applicant has NOT amended adequately to render the rejection under 35 U.S.C. § 112(b), Unclear Scope, moot. Examiner does NOT hereby remove the rejection under 35 U.S.C. § 112(b), Unclear Scope, paragraph 25 of the Non-Final Rejection Office Action dated December 09, 2021.
In the context of 35 U.S.C. § 103, Applicant submits that Wang fails to teach or suggest the claimed features of "checking, by the computing device, the at least one subsequent ZKP against the at least one ZKP parameter stored in the ledger data structure," and "in response to the check of the at least one subsequent ZKP being successful, transmitting, by the computing device, a verified identifier for the user to an authorization network, whereby the authorization network initiates authorization of the transaction based at least in part on the verified identifier." Applicant continues to submit that Griffin, as cited by the Office, fails to teach checking at least one subsequent ZKP against at least one ZKP parameter stored in the ledger data structure. In Griffin, a comparison is made between biometric samples, not zero-knowledge proof (ZKP) parameters. In fact, Griffin does not disclose any use of zero-knowledge proof (ZKP) in its system. Thus, like Wang, Griffin fails to teach checking at least one subsequent ZKP against at least one ZKP parameter stored in the ledger data structure as recited Claim 1.
In any event, as US Patent Application Publication No. US 20190103971 A1 to Keuffer is being applied to the applicable subject matter for claim 1, and similarly claims 8 and 14, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 8, and 14 are not patentable. Claims 1, 8, and 14 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Keuffer, with FIG. 1, items 1, 2, and [0051]-[0053]); [0099]-[0101]; [0108]-[0109]; and [0136]-[0137], now applying to the applicable sections for claim 1, and similarly claims 8 and 14. Therefore, claim 1, and similarly claims 8 and 14, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
In the context of 35 U.S.C. § 103, Applicant submits that additionally, Wang fails to teach receiving a tokenization request including a first biometric template for a biometric of the user as recited by Claim 1. The Office did not rely on Griffin for this feature.
In any event, as US Patent No. US 10142333 B1 to Griffin is being applied to the applicable subject matter for claim 1, and similarly claims 8 and 14, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 8, and 14 are not patentable. Claims 1, 8, and 14 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Griffin, with FIG. 1 and FIG. 2, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]; [Column 10, lines 39-43] and FIG. 2, item 208, and [Column 12, lines 48-51]; and FIG. 1, item 114, and [Column 6, lines 33-49], now applying to the applicable sections for claim 1, and similarly claims 8 and 14. Therefore, claim 1, and similarly claims 8 and 14, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
In the context of 35 U.S.C. § 103, Applicant submits that further, Wang fails to teach generating at least one subsequent ZKP based on at least a second biometric template and an identifier included in an authentication request as recited by Claim 1.  Instead, Wang teaches generating a derivative of a biometric template, and then "transporting the derivative through a zero-knowledge security layer." Wang does not disclose that the derivative is generated based both a biometric template and an identifier, let alone an identifier included in an authentication request. Thus, Wang fails to teach the claimed feature of generating at least one subsequent ZKP based on at least a second biometric template and an identifier included in an authentication request. The Office did not rely on Griffin for this feature.
Examiner has considered this argument and is not persuaded. Examiner notes that as the claims and specification are silent as to what a subsequent ZKP is and how to generate one subsequent ZKP based on at least a second biometric template, Wang, FIG. 2A, item S217 and [0051] and [0066], discloses taking a biometric sample of the user and generating a second biometric template associated with the user, where a derivative may be generated by tokenizing a biometric template and transporting the derivative through a zero knowledge security layer, which infers generating a subsequent ZKP. Thus, Applicant argument is not persuasive. Therefore, claim 1, and similarly claims 8 and 14, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
In the context of 35 U.S.C. § 103, Applicant continues to submit that moreover, neither reference, Wang and Griffin, teaches deriving an identifier from a tokenization request, where the identifier is specific to a communication device of the user as recited by amended Claim 1. Thus, whether considered alone or in combination Wang and Griffin fail to teach deriving an identifier from a tokenization request, where the identifier is specific to a communication device of the user as recited by amended Claim 1.
In any event, as US Patent No. US 10142333 B1 to Griffin is being applied to the newly amended subject matter for claim 1, and similarly claims 8 and 14, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 8, and 14 are not patentable. Claims 1, 8, and 14 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Griffin, with FIG. 1 and FIG. 2, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]; and FIG. 1, item 144, and [Column 11, lines 65-67] and [Column 12, lines 5-19], now applying to the applicable amended sections for claim 1, and similarly claims 8 and 14. Therefore, claim 1, and similarly claims 8 and 14, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
In the context of 35 U.S.C. § 103, Applicant continues to submit that what's more, because neither reference, Wang and Griffin, teaches deriving an identifier as explained above, neither reference also teaches transmitting the identifier to a platform computing device as recited by amended Claim 1.
In any event, as US Patent No. US 10142333 B1 to Griffin is being applied to the newly amended subject matter for claim 1, and similarly claims 8 and 14, Examiner finds the applicant arguments moot in view of new grounds of rejection and not persuasive, and therefore, claims 1, 8, and 14 are not patentable. Claims 1, 8, and 14 stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable in view of Griffin, with FIG. 1, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]; and FIG. 2, item 206, and [Column 12, lines 46-64], now applying to the applicable amended sections for claim 1, and similarly claims 8 and 14. Therefore, claim 1, and similarly claims 8 and 14, stand rejected under 35 U.S.C § 103 in the analysis below, and are therefore, not patentable.
Therefore, the amended claims 1, 8, and 14 stand rejected under 35 U.S.C. § 103. Claims 2-7, which depend on claim 1, stand rejected under 35 U.S.C. § 103; claims 9-13, which depend on Claim 8, stand rejected under 35 U.S.C. § 103; and claims 15-20, which depend on Claim 14, stand rejected under 35 U.S.C. § 103.

Claim Interpretation – Intended Use
Regarding claims 3, 13, and 19, Examiner notes that the following limitation: “… the biometric template(s) is (are) not able to be reconstructed …” is an intended use of “the biometric template”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 8, Examiner notes that the following limitation: “a non-transitory computer-readable storage medium including executable instructions, which when executed by at least one processor, cause the at least one processor to: …” The steps (receive, derive, derive, transmit, store, receive, generate, compare, and transmit) carried out by the at least one processor are intended uses of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 9, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to: …”  The steps (receive, compare, and confirm) carried out by the at least one processor are intended uses of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 10, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to derive the at least one ZKP parameter…” is an intended use of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 11, Examiner notes that the following limitation: “… wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to verify the identifying data of the user, …” is an intended use of “the at least one processor”, and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Interpretation – Not Positively Recited
Regarding claims 8 and 14, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claims 8 and 14: “in response to a match of the at least one subsequent ZKP to the at least one ZKP parameter, …” The match of the at least one subsequent ZKP to the at least one ZKP parameter is not positively recited as actually being matched from the previous check or compare limitation. Examiner notes that by positively reciting the “match of the at least one subsequent ZKP to the at least one ZKP parameter” limitation (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).
Regarding claims 9 and 15, Examiner notes that the following limitations are not positively recited in the claims, and therefore carries limited patentable weight: claims 9 and 15: “in response to a match of the at least one further ZKP to the at least one ZKP parameter, confirm the verified identifier to the relying party.” (“A claim is only limited by positively recited elements …” See MPEP § 2115, see also In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)).

Claim Interpretation - Optional Language
Claim 1 recites the limitation: “in response to the check of the at least one subsequent ZKP being successful, transmitting, by the computing device, a verified identifier for the user to an authorization network, ...” This limitation states an action of “transmitting, …, a verified identifier for the user to an authorization network” to be carried out after “the check of the at least one subsequent ZKP being successful.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 1, it can be logically determined that it is possible that the check of the least one subsequent ZKP is not successful. This action in this instance is not defined. Therefore, because the claim fails to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).
Claim 4 recites the limitation: “in response to the check of the at least one further ZKP being successful, confirming, by the computing device, the verified identifier to the relying party.” This limitation states an action of “confirming, …, the verified identifier to the relying party” to be carried out after “the check of the at least one further ZKP being successful.” Optional language within a claim implicitly creates more than one situation/option to consider (e.g., option A is claimed, option B is not claimed, but still must exist due to logical extension). As such, a second implicit situation/option that is not defined via an explicit claim limitation becomes relevant due to the Broadest Reasonable Interpretation principle. Under BRI, the use of optional language obligates the examiner to interpret both the claimed and unclaimed options to determine the broadest interpretation of the claim. In the current claim 4, it can be logically determined that it is possible that the check of the at least one further ZKP is not successful. This action in this instance is not defined. Therefore, because the claims fail to define such a situation, the instant limitation will receive limited patentable weight. See MPEP 2013 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

























Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to “a computer-implemented method for use in tokenizing credentials for users based on digital identities of the users;” claims 8-13 are directed to “a non-transitory computer-readable medium including executable instructions;” and claims 14-20 are directed to “a system for tokenizing credentials for users based on digital identities of the users.” Therefore, claims 1-20 are directed to one of the four statutory categories of invention.
Claims 1-20 are directed to the abstract idea of “tokenizing credentials for users based on identifiers of the user to conduct transactions” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a tokenization request associated with a payment account of a user, …; deriving, …, an identifier from the tokenization request, the identifier specific to a … user; deriving, …, at least one zero-knowledge proof (ZKP) parameter based on … the identifier …; storing, …, the at least one ZKP parameter …, with the at least one ZKP parameter referenced, …, by the identifier; transmitting the identifier …, whereby … generate a token for … the user; and after storing the at least one ZKP parameter …: receiving an authentication request for a transaction by the user at a merchant, the authentication request including at least a portion of the token and the identifier; generating, …, at least one subsequent ZKP … with the user and the identifier included in the authentication request; checking, …, the at least one subsequent ZKP against the at least one ZKP parameter stored …; and in response to the check of the at least one subsequent ZKP being successful, transmitting, …, a verified identifier for the user to an authorization network, whereby the authorization network initiates authorization of the transaction based at least in part on the verified identifier.” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claims such as “a computing device”, “a biometric template”, “a ledger data structure”, “an authorization network”, “a platform computing device”, “a token”, “a non-transitory computer-readable medium”, and “at least one processor” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “tokenizing credentials for users based on identifiers of the user to conduct transactions.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “tokenizing credentials for users based on identifiers of the user to conduct transactions” using computer technology (e.g., “a computing device”, “at least one processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7, which depend from claim 1, and similarly dependent claims 9-13, which depend from claim 8 and dependent claims 15-20, which depend from claim 14, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “tokenizing credentials for users based on identifiers of the user to conduct transactions” of the independent claims. The dependent claims do not recite any additional elements which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-7, 9-13, and 15-20 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “tokenizing credentials for users based on identifiers of the user to conduct transactions.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “tokenizing credentials for users based on identifiers of the user to conduct transactions.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description
Claims 1, 8, and 14 recite “derive(ing), …, an identifier from the tokenization request, …; derive(ing), …, at least one zero-knowledge proof (ZKP) parameter based on …” PGPub US 20210049588, [0013], discloses “… When verified, the digital identity provider derives and stores one or more zero-knowledge proof parameters ... in connection with use of the token in a network transaction (e.g., at a merchant, etc.), the digital identity provider derives the one or more zero-knowledge proof parameters based on a hashed biometric template …” PGPub US 20210049588, [0033], discloses “…, the IDP 102 is configured to derive at least one zero-knowledge proof (ZKP) parameter (e.g., at least one model, at least one value, at least one hash of an input, etc.) from the hashed biometric template …” PGPub US 20210049588, [0046], discloses “… In one example, the ZKP parameter is derived, by the IDP 102, as a concatenation of data elements including the hashed biometric template, the identifier, and various identity attributes of the user 114, which is then further hashed by a signature or fingerprint known to the IDP 102 (whereby the ZKP parameter may be derived repeatedly given the correct data elements). It should be appreciated that the ZKP parameter may be derived by other suitable mathematical operations …” Therefore, the Specification lacks sufficient detail such that one of ordinary skill would not understand how Applicant intends the functions to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 1 recites “transmitting the identifier to a platform computing device…;” PGPub US 20210049588, [0035], recites “The IDP 102 is configured to then transmit the identifier to the 3DS Platform 120 ... Optionally, the 3DS Platform 120 may be configured to initially transmit the identifier to the relying party 112 …” Therefore, the Specification lacks sufficient detail such that one of ordinary skill in the art would not know how Applicant intends the step of “transmitting the identifier to a platform computing device…;” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)) 
Claim 1 recites “receiving an authentication request for a transaction by the user…;” PGPub US 20210049588, [0059], recites “(d) after storing the at least one ZKP parameter in the ledger data structure, receiving an authentication request for a transaction by the user at a merchant, the authentication request including the identifier.” From MPEP 2163.03 V, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’ Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” Given this standard, one of ordinary skill in the art would not know how Applicant intends the step of “receiving an authentication request for a transaction by the user …” to be performed.
Claims 1, 8, and 14 recites “transmitting … the platform computing device is configured to generate a token …;” However, the specification is silent on what the limitation, “platform computing device is configured to generate” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to configure the platform computing device to generate a token. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claims 3, 13, and 19 recites “…, whereby the biometric template is not able to be reconstructed ...” PGPub US 20210049588, [0043], recites “In this exemplary embodiment, the hash is a one-way hash, whereby the biometric template is not able to be reconstructed by another device from the hashed biometric template.” From MPEP 2163.03 V, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’ Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).” Given this standard, one of ordinary skill in the art would not know how Applicant intends the step of “…, whereby the biometric template is not able to be reconstructed ...” to be performed.
Claim 14 recites “a system for tokenizing credentials for users based on digital identities of the users, the system comprising a computing device configured to: receive a tokenization request …; derive at least one zero-knowledge proof (ZLP) parameter …; store the at least one ZKP parameter at a node …; receive an authentication request for a transaction …; generate at least one subsequent ZKP …; compare the at least one subsequent ZKP …; in response to a match …, transmit a verified identifier …” However, the specification is silent on what the limitations, “computing device configured to: receive …; derive …; store …; receive …; generate …; compare …; transmit …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to configure the computing device to perform the cited functions. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 15 recites “… wherein the computing device is further configured to:  receive at least one further ZKP …; compare the at least one further ZKP …; in response to a match …, confirm the verified identifier …” However, the specification is silent on what the limitations, “computing device is further configured to:  receive …; compare …; confirm …” comprise with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to configure the computing device to perform the cited functions. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 16 recites “wherein the computing device is configured to derive the at least one ZKP parameter …” However, the specification is silent on what the limitation, “computing device is configured to derive …” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to configure the computing device to perform the cited function. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))
Claim 17 recites “… wherein the computing device is further configured to verify the identifying data of the user, …” However, the specification is silent on what the limitation, “computing device is further configured to verify …” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intended for the set of terms to configure the computing device to perform the cited function. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V))

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Scope
Claims 1, 8, and 14 recite “storing, …, the at least one ZKP parameter in a ledger data structure, with ...;” The claim is silent as to what is “a ledger data structure.” PGPub US 20210049588, [0013], recites “stores one or more zero-knowledge proof parameters as an entry in a ledger data structure (e.g., a Blockchain data structure in memory, etc.);” [0034] recites “The IDP 102 is configured to then store the ZKP parameter in a ledger data structure 116 (which, in this embodiment, is a Blockchain data structure or other suitable type of data structure, etc.);” and [0059] recites “( c) storing, by the computing device, the at least one ZKP parameter in a ledger data structure, whereby the at least one ZKP parameter is referenced by the identifier;” However, a ledger data structure is not defined in regards to a particular Blockchain structure, such as Bitcoin, Ethereum, etc. which then defines a particular ledger data structure. Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 14 recite “receiving an authentication … including at least a portion of the token ….” The claim and specification are silent as to what is “at least a portion.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 14 recite “generating, …, at least one subsequent ZKP based on at least a second biometric template ...; checking, …, the at least one subsequent ZKP against …; and in response to the check of the at least one subsequent ZKP being successful, …” The claim and specification are silent as to what is “subsequent ZKP.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 1, 8, and 14 recite “in response to the check of the at least one subsequent ZKP … the transaction based at least in part on the verified identifier.” The specification, [0059], recites the claim language in ipsis verbis with no support for what is actually being claimed. The claim and specification are silent as to what is “at least in part.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 4, 9, and 15 recite “receiving, …, at least one further ZKP from …; checking, …, the at least one further ZKP against …; in response to the check of the at least one further ZKP being successful …” The claim and specification are silent as to what is “further ZKP.” Therefore, the scope of the claim is unclear. (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections - 35 USC § 103





































In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U. S. 1. 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (U. S. Patent Application Publication No. 20200092102 A1), herein referred to as Wang, in view of Griffin et al (U. S. Patent No. 10142333 B1), herein referred to as Griffin(333), and in further view of Keuffer et al (U. S. Patent Application Publication No. 20190103971 A1), herein referred to as Keuffer.
Regarding claims 1, 8, and 14, Wang discloses a computer-implemented method for use in tokenizing credentials for users based on digital identities of the users, the method comprising: … deriving, by the computing device (FIG. 1, item 150, and [0032]), at least one zero-knowledge proof (ZKP) parameter based on at least the first biometric template and the identifier specific to the communication device (FIG. 2A, item S211, and [0051] and [0060]);
storing, by the computing device (FIG. 1, item 150, and [0032]), the at least one ZKP parameter in a ledger data structure, with the at least one ZKP parameter referenced, in the ledger data structure, by the identifier (FIG. 2A, item S213, and [0062]); …
after storing the at least one ZKP parameter in the ledger data structure: receiving an authentication request for a transaction by the user at a merchant, the authentication request including at least a portion of the token and the identifier ([0096]);
generating, by the computing device, at least one subsequent ZKP based on at least a second biometric template associated with the user and the identifier included in the authentication request (FIG. 2A, item S217, and [0051] and [0066]); …
a non-transitory computer-readable storage medium including executable instructions (FIG. 3, item 330, and [0078] and [0102]-[0103]), which when executed by at least one processor (FIG. 3, item 310, and [0078]; FIG. 4, item 418, and [0078] and [0102]-[0103]), cause the at least one processor to: …
a system for tokenizing credentials for users based on digital identities of the users, the system comprising a computing device (FIG. 1, item 150, and [0032]) configured to: …
Wang does not further disclose, however, Griffin(333) discloses receiving, by a computing device (FIG. 1 and FIG. 2, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]), a tokenization request ([Column 10, lines 39-43] and FIG. 2, item 208, and [Column 12, lines 48-51]) associated with a payment account of a user, the tokenization request including a first biometric template for a biometric of the user (FIG. 1, item 114, and [Column 6, lines 33-49]);
deriving, by the computing device (FIG. 1 and FIG. 2, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]), an identifier from the tokenization request, the identifier specific to a communication device of the user (FIG. 1, item 144, and [Column 11, lines 65-67] and [Column 12, lines 5-19]) …
transmitting the identifier to a platform computing device (FIG. 1, item 104, and [Column 5, lines 43-50] and [Column 10, lines 18-27]), whereby the platform computing device is configured to generate a token for the communication device of the user (FIG. 2, item 206, and [Column 12, lines 46-64]); and …
Griffin(333) discloses biometric reference template record. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include biometric reference template record, as in Griffin(333), to improve and/or enhance the technology for secure biometric authentication using electronic identity, as in Wang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to overcome the significant risks regarding identification and authentication of users, and integrity of data. As computer-based technologies have evolved, conventional in-person and paper-based transactions and communications are increasingly performed electronically over networks (i.e., the internet). The combined references provide a secure method and system for proving one’s identity using biometrics and biometric templates, which are unique attributes of the user being verified and authenticated to perform a financial transaction online or to gain access to protected and sensitive data.
Wang and Griffin(333) do not further disclose, however, Keuffer discloses checking, by the computing device (FIG. 1, items 1, 2, and [0051]-[0053]), the at least one subsequent ZKP against the at least one ZKP parameter stored in the ledger data structure ([0099]-[0101]); and
in response to the check of the at least one subsequent ZKP being successful, transmitting, by the computing device (FIG. 1, items 1, 2, and [0051]-[0053]), a verified identifier for the user to an authorization network, whereby the authorization network initiates authorization of the transaction based at least in part on the verified identifier ([0108]-[0109] and [0136]-[0137]).
Keuffer discloses a verification method of biometric authentication. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include a verification method of biometric authentication, as in Keuffer; and to include 
biometric reference template record, as in Griffin(333), to improve and/or enhance the technology for secure biometric authentication using electronic identity, as in Wang, because it would amount to combining elements that in the combination would perform the same function as they functioned separately. One of ordinary skill in the art at the effective filing date of the invention would have been motivated to combine the references to provide for processing biometric data performed by a proof entity and a verification entity connected together. By astutely using zero knowledge proof, it is possible to export the essential details of the calculation to the personal terminal of users and give only one role of verifier to the items of equipment in charge of control, a role which needs not knowledge of biometric data, but only of their hash values, which is totally reliable, fast, and effective, and fully protects the private life of the user. 
Regarding claims 2 and 12, Wang, Griffin(333), and Keuffer disclose the limitations of claims 1 and 14. Wang further discloses the computer-implemented method of claim 1, wherein each of the first and second biometric templates is a hashed biometric template ([0036], [0050], and [0067]); and
wherein the identifier includes one of a MAC address, an electronic serial number (ESN) (FIG, 2A, item S211, and [0060] and [0069]), a digital device identifier (DDI), hashed data and a unique universal identifier (UUID).
Regarding claims 3, 13, and 19, Wang, Griffin(333), and Keuffer disclose the limitations of claims 1, 2, 8-9, 12, 14-15, and 18. Wang further discloses the computer-implemented method of claim 2, wherein the hashed biometric template is a one-way hashed biometric template, whereby the biometric template is not able to be reconstructed from said hashed biometric template ([0036] and [0050]).
Regarding claims 4, 9, and 15, Wang, Griffin(333), and Keuffer disclose the limitations of claims 1, 8, and 14. Wang further discloses the computer-implemented method of claim 1, further comprising, after storing the at least one ZKP parameter in the ledger data structure: receiving, by the computing device, at least one further ZKP from a relying party associated with the payment account ([0053] and [0055]);
checking, by the computing device, the at least one further ZKP against the at least one ZKP parameter stored in the ledger data structure (FIG. 2A, and [0055]-[0056]); and
in response to the check of the at least one further ZKP being successful, confirming, by the computing device, the verified identifier to the relying party (FIG. 2A, and [0056]-[0057]).
Regarding claims 5, 10, and 16, Wang, Griffin(333), and Keuffer disclose the limitations of claims 1, 8-9, and 14-15. Wang further discloses the computer-implemented method of claim 1, wherein the tokenization request further includes identifying data for the user, the identifying data including a birthdate, a gender, and a phone number of the user ([0026], [0040], and [0054]); and
wherein the at least one ZKP parameter stored in the ledger data structure is further based on the identifying data of the user ([0041], [0081], and [0084]).
Regarding claims 6, 11, and 17, Wang, Griffin(333), and Keuffer disclose the limitations of claims 1, 5, 8-10, and 14-16. Wang further discloses the computer-implemented method of claim 5, further comprising verifying, by the computing device, the identifying data of the user, included in the tokenization request, with at least one identity proofing platform before deriving the at least one ZKP parameter ([0051] and [0090]).
Regarding claim 7, Wang, Griffin(333), and Keuffer disclose the limitations of claim 1. Wang further discloses the computer-implemented method of claim 1, wherein the authentication request further includes the second biometric template ([0041]-[0042], and [0069]).
Regarding claim 18, Wang, Griffin(333), and Keuffer disclose the limitations of claims 14-15. Wang further discloses the system of claim 15, wherein the first biometric template and the second biometric template are hashed biometric templates ([0036], [0050], and [0067]).
Regarding claim 20, Wang, Griffin(333), and Keuffer disclose the limitations of claim 14. Wang further discloses the system of claim 14, wherein the identifier includes one of hashed data (0026] and [0036]) or a unique universal identifier (UUID).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Walsh et al (U. S. Patent Application Publication No. 20150318994 A1) – System and Device Binding Metadata with Hardware Intrinsic Properties



Walsh recites a system, device, and method for binding metadata, such as information derived from the output of a biometric sensor, to hardware intrinsic properties by obtaining authentication related metadata and combining it with information pertaining to a root of trust, such as a physical unclonable function. The metadata may be derived from a sensor such as a biometric sensor, the root of trust may be a physical unclonable function, the combination of the metadata and root of trust information may employ a hash function, and output from such a hash process may be used as an input to the root of trust. The combined information can be used in interactive or non-interactive authentication.   Walsh not used as cited references better teach the claimed subject matter.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915.
The examiner can normally be reached on Monday-Friday 8:00 AM – 4:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN R CHISM/Examiner, Art Unit 3692    
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692